[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 10-12360
                                                            FEBRUARY 3, 2011
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________                CLERK

                 D. C. Docket No. 4:08-cr-00046-CDL-GMF-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

RONALD KIRKWOOD,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (February 3, 2011)

Before HULL, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Ronald Kirkwood appeals his conviction for possessing a firearm as a

convicted felon. 18 U.S.C. § 922(g)(1). Kirkwood appeals the denial of his
motion to suppress, the reading of his indictment to the jury, and the sufficiency of

the evidence. We affirm.

      Kirkwood argues that the district court should have granted his motion to

suppress because the affidavit in support of the search warrant failed to provide

probable cause to search his property and, alternatively, the evidence was not

admissible under the good-faith exception to the exclusionary rule. We conclude

that the affidavit provided probable cause for the search, so we need not address

Kirkwood’s alternative argument.

      The affidavit established “a connection between [Kirkwood] and the

residence to be searched and a link between the residence and . . . criminal

activity.” United States v. Martin, 297 F.3d 1308, 1314 (11th Cir. 2002). The

affidavit stated that an anonymous informant had reported that Kirkwood used his

residence “only to store money and illegal drugs” and the informant provided

details about Kirkwood’s home and business and his arrest in Arkansas. An

officer was able to verify the personal information about Kirkwood. The affidavit

stated that other officers recently had entered Kirkwood’s property and observed

that the house was being monitored using a surveillance system, there were

between 20 and 30 pit bull dogs on the property, bags of garbage were being

stockpiled in the garage, and the house appeared to be uninhabited. The officers

                                          2
had observed from the road what appeared to be a stolen utility trailer and were

entitled to enter the property to investigate, see United States v. Taylor, 458 F.3d
1201, 1204 (11th Cir. 2006), and to observe the contents of the house through its

unobstructed windows, see Harris v. United States, 390 U.S. 234, 236, 88 S. Ct.
992, 993 (1968). The affidavit also mentioned that Kirkwood had been arrested in

another county for possession of marijuana and other illegal drugs. See United

States v. Foree, 43 F.3d 1572, 1576 (11th Cir. 1996) (evidence of prior drug

activity corroborates allegations by an informant). The district court did not err by

denying Kirkwood’s motion to suppress.

      Kirkwood next argues that he is entitled to a new trial because the district

court read to the jury Kirkwood’s indictment stating that in 1995 he had been

convicted of possessing heroin with intent to deliver, but this argument fails.

Although Kirkwood had stipulated that he was a convicted felon and his earlier

offense should not have been disclosed to the jury, the error of mentioning

Kirkwood’s earlier offense was not “‘so highly prejudicial as to be incurable by

the trial court’s admonition,’” United States v. Trujillo, 146 F.3d 838, 845 (11th

Cir. 1998) (quoting United States v. Lozano-Hernandez, 89 F.3d 785, 789 (11th

Cir. 1996)). The earlier offense was mentioned once without elaboration and the

nature of the offense differed from Kirkwood’s charge of possessing a firearm.

                                          3
Kirkwood did not object when the district court read the unredacted indictment to

the jury. The district court eradicated any potential error by thrice instructing the

jury that the indictment was “just an allegation . . . not proof” and by instructing

the jury that “the stipulation and the evidence did not specifically address the

specific crime which is alleged in the indictment, so you shall not consider the

specific crime that was alleged in the indictment during your deliberations.” We

presume that the jury complied with these instructions. See United States v.

Brazel, 102 F.3d 1120, 1145 (11th Cir.1997). The district court did not abuse its

discretion by denying Kirkwood’s motion for a new trial.

      Kirkwood last argues that the evidence failed to establish that he

constructively possessed a firearm, but we disagree. Officers discovered four

firearms on Kirkwood’s property, including a Marlin .22 caliber rifle inside a

bedroom of Kirkwood’s house. One of Kirkwood’s former employees, Felix

Brown, testified that he owned the rifle, but “ownership is not a requirement for

possession.” United States v. Boffil-Rivera, 607 F.3d 736, 740 (11th Cir. 2010).

Brown testified that he had stored the rifle in Kirkwood’s shed in 2000 and had

not returned to the property since 2002, and Brown could not explain how his rifle

had been moved into Kirkwood’s house. Because “‘[p]ossession may be actual or

constructive, joint or sole,’” id. (quoting United States v. Gunn, 369 F.3d 1229,

                                           4
1234 (11th Cir. 2004)), a reasonable jury could have found that Kirkwood

constructively possessed the rifle.

      We AFFIRM Kirkwood’s conviction.




                                       5